Appeal by defendant: (1) from a judgment of the County Court, Kings County, rendered May 17, 1960, after a nonjury trial, convicting him of burglary in the third degree and petit larceny, and sentencing him, as a second felony offender, to serve a term of 7% to 15 years; and (2) from every intermediate order made in the action. Judgment affirmed. No opinion. No separate appeal lies from the intermediate orders, which have been reviewed on the appeal from the judgment of conviction. Nolan, P. J., Ughetta, Kleinfeld, Pette and Brennan, JJ., concur.